           Case 1:20-cr-00210-CKK Document 17 Filed 06/14/21 Page 1 of 1




                UNITED STATES DISTRICT COURT FOR THE
                        DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                    )
                                             )
                                             )
      v.                                     )
                                             )        No. 1:20-cr-00210-CKK
ELLIOTT BROIDY,                              )
                                             )
               Defendant.                    )


 CONSENT MOTION FOR APPROVAL OF INTERNATIONAL TRAVEL

      Pursuant to the Court’s Order Setting Conditions of Release, dated October

20, 2020 (Dkt. No. 11), Mr. Broidy requests approval of the Court for work-related

international travel from on or about June 18, 2021 through on or about July 15,

2021. The Government consents to this request.

                                     Respectfully Submitted,

Dated: June 14, 2021                 /s/ Jeffrey H. Knox
                                     Jeffrey H. Knox (D.C. Bar No. 1023560)
                                     SIMPSON THACHER & BARTLETT LLP
                                     900 G Street NW
                                     Washington, DC 20001
                                     Phone: (202) 636-5532
                                     Email: Jeffrey.Knox@stblaw.com

                                     Attorney for Elliott Broidy
